Citation Nr: 9924532	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  95-31 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from December 1961 until 
December 1964.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of March 1995 from the Lincoln, Nebraska Regional 
Office (RO) which denied service connection for multiple 
sclerosis.

The record reflects, however, that service connection for 
multiple sclerosis was originally denied by an RO rating 
decision dated in August 1991.  The veteran was notified of 
this determination by letter dated in August 1991, but did 
not subsequently perfect a timely appeal, and the decision 
became final.  38 U.S.C.A. § 7105 (West 1991).

The Board points out in this regard that a claim to reopen 
service connection for multiple sclerosis was received in 
December 1994.  While it is not made clear in the record, it 
appears that the RO reopened the claim and denied it on the 
merits in its March 1995 rating action and thereafter.  
However, in view of the finality of the prior decision in 
this regard, the threshold question presented by this appeal 
is whether new and material evidence has been submitted to 
reopen the previously denied claim.  See 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998); Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).

This case was remanded by a decision of the Board dated in 
May 1997 and is once again before the signatory Member for 
appropriate disposition.  


FINDINGS OF FACT

1.  In an August 1991 rating decision, the RO denied service 
connection for multiple sclerosis; the veteran did not appeal 
the decision. 

2.  Evidence received since the August 1991 determination by 
the RO is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

1.  The RO's unappealed August 1991 rating decision which 
denied service connection for multiple sclerosis is final. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (1998).

2.  The evidence received since August 1991 is not new and 
material to reopen the veteran's claim for service connection 
for multiple sclerosis.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he experienced chronic symptoms 
consistent with multiple sclerosis throughout service and in 
the years thereafter.  It is asserted that the disorder was 
clearly manifested within seven years of service discharge 
such that service connection should now be granted by the 
Board.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a veteran 
served continuously for 90 days or more and multiple 
sclerosis becomes manifest to a degree of 10 percent or more 
within seven years from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (1998).

In the present case, a claim for service connection for 
multiple sclerosis was denied by the RO in August 1991.  The 
veteran did not file an appeal; and this decision is 
considered final, except that the claim may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New and material 
evidence" means evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3rd 1356 (Fed.Cir. 
1998)

The record reflects that when the RO denied the claim for 
service connection for multiple sclerosis in August 1991, the 
veteran's service medical records showed no treatment for, or 
clinical identification of that disease.  Service medical 
records document complaints of headaches, aching joints, 
chills, fatigue and weakness, when other diagnoses were 
rendered.  A private medical report from J. J. Hertzler noted 
that the appellant had been discharged from hospitalization 
in October 1975 with a diagnosis of multiple sclerosis.  At 
that time, the veteran reported symptoms including an episode 
of numbness of the left hand two to three years earlier.

Evidence received since the August 1991 RO decision includes 
duplicate copies of service medical records and private 
medical reports which were previously considered, entries 
dated between 1968 and 1972 from an employer's diary, 
extensive additional private and VA clinical records showing 
treatment for complaints and conditions not pertinent to this 
appeal, the transcript of a personal hearing held at the RO 
in August 1995, a statement from the veteran's wife received 
in September 1997, the report of a VA examination conducted 
in December 1997. and extensive correspondence and statements 
from the veteran.  

The Board finds in this instance that while a great deal of 
the clinical evidence dating from August 1991 is new in the 
sense that it was not considered by the RO in the rating 
decision at that time, it is not material as to the basis of 
the prior disallowance.  That is, it provides no medical 
support that the veteran's multiple sclerosis was incurred in 
service or was manifested to a degree of at least 10 percent 
within seven years of service discharge.  Essentially, there 
is still no basis to find that the veteran's multiple 
sclerosis is of service onset. See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991), 38 C.F.R. §§ 3.307 3.309 (1998).  
Consequently, the additional clinical and other evidentiary 
information which has been generated since the August 1991 
decision is essentially cumulative in nature.  When 
considered in conjunction with the evidence as a whole, the 
Board finds that the evidence added to the record since the 
RO denial of the claim for service connection for multiple 
sclerosis in August 1991 is insufficient to establish a 
reasonable possibility of a different outcome of the 
veteran's claim.  Accordingly, the Board concludes that the 
proffered evidence is not new and material and does not 
provide a basis to reopen this claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The pertinent newly submitted medical 
records only show continuing treatment for multiple sclerosis 
many years after service, without providing a medical link to 
service.  Cox v. Brown, 5 Vet.App. 95 (1993).

As well, the Board has carefully noted the testimony 
presented by the veteran and the statements of his affiants 
who have indicated or attested to the numerous symptoms he 
experienced in the years after discharge from active duty 
which they believe to have been precursors to, or symptomatic 
of, multiple sclerosis.  However, such statements are not new 
as they are duplicative of assertions which were essentially 
of record at the time of the prior final denial of the claim 
for service connection in August 1991.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  The Board has carefully 
considered that statements of the veteran, and his wife and 
other affiants in this regard, but point out that as 
laypersons, they are not competent to provide a medical 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
The record in this instance reflects that none of his medical 
providers in the record has proposed any link between service 
and the onset of multiple sclerosis, nor has it been found 
that the disorder was demonstrated within seven years of 
discharge from service.  Moreover, on VA examination in 
December 1997, a VA examiner stated that a review of the 
record revealed no multiple sclerosis-like symptoms prior to 
1975.  The only evidence which proposes a relationship 
between active duty and the onset of multiple sclerosis are 
the veteran and his affiant's statements to this effect.  
Consequently, there is no competent medical evidence of 
record which establishes a nexus relationship between his 
multiple sclerosis and service.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The appellant's opinion in this matter is 
not competent evidence of the required nexus, (See also Heuer 
v. Brown, 7 Vet.App. 379, 384 (1995. 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for multiple sclerosis and an explanation 
as to why his current attempt to reopen the claim must fail.  
See Graves v. Brown, 9 Vet. App. 172, 173 (1996); Robinette, 
8 Vet. App. 69, 77-78 (1995).

For the reasons set forth above, the Board finds that the 
evidence received in support of the claim is not new and 
material to reopen the claim.


ORDER

New and material evidence having not been submitted to reopen 
the claim of entitlement to service connection for multiple 
sclerosis, the benefit sought on appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



